         Case 1:20-cv-07641-AJN Document 17
                                         18 Filed 12/07/20
                                                  12/08/20 Page 1 of 1




                             Gabriel A. Levy, P.C.
                       415 Red Hook Lane, Suite 6E, Brooklyn NY 11201
                             516-287-3458 x Glevyfirm@gmail.com


December 7, 2020

Hon. Alison J. Nathan
United Stated District Judge
Southern District of New York
40 Foley Square                                                             12/8/2020
New York, NY 10007


RE:    KORIN RUTLEDGE V. HARU, INC. et al.
       DOCKET NO. 1:20-cv-07641-AJN


Dear Judge Nathan:

        The undersigned represents Korin Rutledge, the plaintiff in the above-referenced matter. I
write to respectfully request an adjournment of the December 18, 2020 Initial Status Conference
due to the defendants’ default. This is the first request for an adjournment.

        The defendants were served through the Secretary of State on October 8, 2020. To date,
the defendants have not yet appeared, answered, or otherwise moved or communicated with me.
Plaintiff requests thirty (30) days to make additional attempts to contact Defendants and to allow
Defendants to appear, answer or otherwise move. This is the first request of its kind.

       Thank you for your time and consideration on this matter.

                                                            Respectfully,




                                                            Gabriel A. Levy



                                                                    7KHLQLWLDOSUHWULDOFRQIHUHQFHLVKHUHE\
                                                                    DGMRXUQHGWR)HEUXDU\DWSP
                                                                    3ODLQWLIIVKDOOSURYLGHDVWDWXVXSGDWH
                                                                    ZLWKLQWKLUW\GD\VRIWKLV2UGHU
                                                                    6225'(5('

                                                                                                     12/8/2020
